DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 95, 101, and 112 are objected to because of the following informalities:
Claim 95, line 7: “neck of urinary bladder” should read --neck of the urinary bladder--.
Claim 101, line 2: “consisting of; pressure” should read --consisting of: pressure--.
Claim 112, line 2: “which is hydraulically connected device is” should apparently read similarly to –which hydraulically connected device is--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: powered restriction device (restriction device) in claims 95-99, 102, 105, 108, 111, and 113.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 95-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The corresponding definition in the present disclosure for the limitation “restriction device” (also “powered restriction device”) is "includ[ing] but not limited to patents U.S. Pat. No. 7,367,938 and EP 1 255 511" (spec. page 7, lines 11-12). The disclosure additionally assigns element number 6 to the described restriction device, and shows the device in separate embodiments to be an elongated member (Figure 2d) or a collar-like structure (Figure 6), but there is no sufficiently definitive description of its materials, its individual components, or how it is configured to connect to a power source to amount to a "powered restriction device".  The additional disclosure that the restriction device “refers to a device that is able to restrict or stop the flow [through] a tubular organ” does not limit the structure of that element (spec. page 22, lines 22-23). These collective disclosures do not provide a clearly bounded structural definition for the inventive powered restriction device. It cannot be readily determined if the applicant intended to use every possible embodiment of the two cited patent documents. Furthermore, the addition of "but not limited to" and “a device…to restrict or stop the flow” expands the scope of the inventive restriction device to structures as yet unknown. Accordingly, there is no compelling evidence that the applicant possessed each and every possible type of known restriction device at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 96-99, 102, 108, and 110-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 96 recites the limitation "said at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim 97 recites the limitation "said at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”
Claim 98 recites the limitation "said at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim 99 recites the limitation "said at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim 102 recites the limitation "said at least one powered restriction device" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”
Claim 108 recites the limitation "said at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim 110 recites “measuring at least one parameter”, but does not specify how that parameter is measured. It is unclear whether the “measuring” is performed with the sensor of parent claim 100.
Claim 111 recites the limitation "said at least one powered restriction device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim 112 recites “implanting a hydraulic device” while parent claim 95 recites “implanting a hydraulic…powered restriction device”. It is unclear whether the hydraulic device of claim 112 is intended to be the same or different as the hydraulic powered restriction device of claim 95.
Claim 113 recites the limitation "the at least one powered restriction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 95 recites “a..powered restriction device”.
Claim limitation “(powered) restriction device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As described above, the original description fails to provide a clearly bounded corresponding structure or structures for the inventive powered restriction device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 95-101 and 110-114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0060893 (Forsell) in view of U.S. Patent Application Publication No. 2004/0147886 (Bonni).
Regarding claim 95, Forsell teaches a method for treating a female urinary incontinent patient (abstract; [0002]), the method comprising the steps of: 
accessing a urethra or a neck of a urinary bladder (The restriction device 56 engages the urethra or bladder neck when implanted, which necessitates accessing the urethra or bladder neck, [0064]; [0099]); 
implanting a hydraulic or mechanical powered restriction device (Figure 9, restriction device, 4) in connection with the urethra or the neck of the urinary bladder, wherein the powered restriction device (4) is configured to decrease a cross-sectional area of the urethra or the neck of urinary bladder in order to stop or decrease the flow of urine through the urethra or the neck of the urinary bladder ([0079]; [0088]; [0099]); 
implanting an energy source (Figure 9, battery, 42) ([0088]; Figure 9); and 
connecting the powered restriction device (56) directly or indirectly to the energy source (42), to power the powered restriction device (56) ([0011]-[0012]; [0020]-[0021]; [0034]; [0087]-[0088]).
Forsell does not further specify the surgical approach for accessing the urethra or urinary bladder, or the energy source. Thus, Forsell does not teach accessing the urethra or neck of the urinary bladder through an opening in the vaginal wall of the patient, or implanting the energy source using a vaginal approach or using a vaginal approach in combination with a skin incision.
However, Bonni teaches a method for treating a female urinary incontinent patient, the method comprising the steps of: incising one opening in the vaginal wall of the patient ([0068]); accessing the urethra or the neck of the urinary bladder through the opening in the vaginal wall of the patient ([0068]; see Figure 5B); implanting at least one powered restriction device (Figure 6) in a position that enables it to decrease the cross-sectional area of the urethra or the neck of the urinary bladder to restrict and close the urethra or the neck of the urinary bladder and thereby decrease the flow of urine through any of the urethra and the neck of the urinary bladder ([0061]; [0068]); implanting an energy source, using a vaginal approach or using a vaginal approach in combination with a small skin incision ([0061]; [0068]); and connecting the powered restriction device directly or indirectly to the energy source, to power any energy consuming parts of the device ([0061]; [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Forsell to include accessing the urethra or bladder neck through a vaginal wall incision for implanting the restriction device, and to use a vaginal approach to implant the energy source and receiver as taught by Bonni, because such an approach is minimally invasive resulting in less trauma to a female patient (Bonni, [0066]).
Regarding claim 96, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of postoperatively adjusting said restriction device (4) to control the flow of urine through any of the urethra and the neck of the urinary bladder ([0016]; [0079]).
Regarding claims 97 and 111, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of implanting a switch and the additional step of manually and non-invasively adjusting said powered restriction device using said implantable switch ([0025]-[0026]; [0052]).
Regarding claims 98 and 99, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of adjusting said powered restriction device (4) from outside the body of the patient postoperatively using a remote control (Figure 9, external control unit, 40) ([0044]; [0088]).
Regarding claims 100, 101, and 110, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of implanting in the body of the patient at least one sensor (Figure 16, sensor, 54) adapted to measure pressure in the urethra or urine bladder of the patient, said at least one sensor (54) being adapted to send an alarm signal to the patient ([0039]; [0096]).
Regarding claim 112, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches implanting a hydraulic device having an implantable hydraulic reservoir, which is hydraulically connected to the implantable restriction device (4), wherein the implantable restriction device (4) is adapted to be non-invasively regulated ([0088]). Forsell does not specify the restriction device is regulated by manually pressing the hydraulic reservoir.
However, Bonni teaches an alternative embodiment wherein the implantable restriction device (Figure 1, pillow, 10) is non-invasively regulated by manually pressing the hydraulic reservoir (Figure 1, pump, 30) ([0063]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Forsell and Bonni such that the implantable restriction device is non-invasively regulated by manually pressing the hydraulic reservoir as taught by Bonni, because manual activation and remotely controlled activation are suitable alternative non-invasive mechanisms for a patient to adjust the restriction device.
Regarding claims 113 and 114, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches using a wireless remote control for non-invasively controlling the restriction device ([0044]); and wherein the wireless remote control comprises at least one external signal transmitter and receiver, further comprising an internal signal receiver and transmitter implantable in the patient for receiving signals transmitted by the external signal transmitter or transmitting signals to the external signal receiver ([0046]).
Claims 102 and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0060893 (Forsell) in view of U.S. Patent Application Publication No. 2004/0147886 (Bonni) as applied to claim 95 above, and further in view of U.S. Patent No. 3,810,259 (Summers).
Regarding claims 102 and 104, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of implanting in the body of the patient at least one sensor (54) ([0039]; [0096]), but does not specify the sensor measures at least one functional parameter of the restriction device, and is adapted to send an alarm signal to the patient.
However, Summers teaches a method for treating female urinary incontinence, comprising: implanting in the body of a patient at least one sensor (Figure 1, sensor, 19), wherein the sensor measures at least one functional parameter (pressure) of the restriction device (Figure 1, implanted tube, 14), and is adapted to send an alarm signal to the patient (abstract; col. 3, lines 3-9). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the sensor of Forsell and Bonni to detect pressure in the restriction device and send an alarm signal to the patient as taught by Summers, because such a configuration notifies the patient when the bladder fills with urine (Summers, col. 3, lines 3-9).
Claims 102, 103 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0060893 (Forsell) in view of U.S. Patent Application Publication No. 2004/0147886 (Bonni) as applied to claim 95 above, and further in view of U.S. Patent No. 6,843,766 (Nemir et al.).
Regarding claims 102, 103, and 109, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell teaches the additional step of implanting in the body of the patient at least one sensor (54) ([0039]; [0096]), but does not specify the sensor measures at least one functional parameter of the restriction device, and is adapted to send an alarm signal to the patient.
However, Nemir et al. teaches a method of treating incontinence, comprising implanting in the body of a patient at least one sensor (Figure 1, electrodes, 56, 58), wherein the sensor (56, 58) measures an electrical parameter of the restriction device, and is adapted to send an alarm signal to the patient (abstract; col. 2, lines 58-67; col. 3, lines 1-9; col. 5, lines 1-6; col. 6, lines 28-35). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the sensor of Forsell and Bonni to detect an electrical parameter in the restriction device indicative of moisture and send an alarm signal to the patient as taught by Nemir et al., because such an alarm notifies the patient of the presence of moisture (Nemir et al., abstract).
Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0060893 (Forsell) in view of U.S. Patent Application Publication No. 2004/0147886 (Bonni) as applied to claim 95 above, and further in view of U.S. Patent No. 4,044,401 (Guiset).
Regarding claim 105, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell and Bonni do not teach the method further includes implanting at least one further restriction device.
However, Guiset teaches a method of treating female urinary incontinence, comprising: implanting at least two restriction devices (Figure 1, collars, 15 and 16), wherein restriction is carried out at several different parts of any of the urethra and bladder neck (col. 3, lines 1-8 and lines 19-24). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Forsell and Bonni to include two restriction devices as taught by Guiset, because such a configuration selectively controls urine flow at two locations into and out of the bladder to restore continence (Guiset, col. 3, lines 1-8).
Claims 106-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0060893 (Forsell) in view of U.S. Patent Application Publication No. 2004/0147886 (Bonni) as applied to claim 95 above, and further in view of U.S. Patent Application Publication No. 2007/0060788 (Gellman).
Regarding claims 106-108, Forsell in view of Bonni teaches all the limitations of claim 95. Forsell does not specify the use of a cystoscope.
However, Gellman teaches a method for treating a female urinary incontinent patient, the method comprising the steps of: accessing the urethra or the neck of the urinary bladder through an opening in the vaginal wall of the patient ([0039]; [0057]-[0058]); and implanting at least one restriction device (Figure 6, sling, 450) in a position that enables it to decrease the cross-sectional area of the urethra or the neck of the urinary bladder to restrict and close the urethra or the neck of the urinary bladder and thereby decrease the flow of urine through any of the urethra and the neck of the urinary bladder ([0057]-[0060]). Gellman further teaches the step of using cystoscopic observation and using a cystoscopic method for restriction device implantation and calibration ([0061]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Forsell and Bonni to include cystoscopic observation for implantation and calibration of the restriction device and its sensor as taught by Gellman, because employing a cystoscope ensures the bladder and urethra remain intact during performance of the procedure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 95-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,836. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 95 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘836 patent. That is, claim 95 is anticipated by claim 1 of the ‘836 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 96-114 of the instant application are anticipated by claims 1-20 of the ‘836 patent, by the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,704,893 (Timm) teaches method of treating female urinary incontinence via a mechanical powered restriction device (abstract; Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791